DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on March 17, 2022 has been entered. Claims 4, 6, 11 and 13 have been amended. No claims are canceled. No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 6, 11 and 16 being independent.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9, 11-12, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda (U.S. PGPub 2009/0247211), hereinafter referred to as Kuroda.
Regarding claim 1, Kuroda discloses a method for communication, comprising: 
in response to a terminal device initiating random access to a base station of a target cell and the random access being successful, sending, by the terminal device, first information to the base station of the target cell, the first information comprising at least one of following information: 
an uplink (UL) timing advance (TA); or 
a parameter related to transmission power for a preamble (The mobile station also transmits transmission delay estimation information while adding the transmission delay estimation information to the data or the preamble over the RACH. The mobile station notifies of the number of the transmission or the retransmission of the data or the preamble, a time elapsed since initial transmission of the data or the preamble or a timing of initial transmission of the data or the preamble by the transmission delay estimation information wherein the delay estimation information is determined based on what happens when the preamble is transmitted at the determined transmission power level, thus relating this parameter to the transmission power; See [0026] and [0073]).  

Regarding claim 2, Kuroda further discloses the method of claim 1, wherein the first information further comprises at least one of following information: 
the preamble used by the terminal device for the random access (The mobile station also transmits transmission delay estimation information while adding the transmission delay estimation information to the data or the preamble over the RACH; See [0073]); 
identification information of the target cell; 
signal quality of the target cell; 
signal quality of at least one beam in the target cell; 
a beam index used by the terminal device; 
a sequence of the signal quality of the at least one beam in the target cell; or 
position information of the terminal device.  

Regarding claim 6, Kuroda discloses a method for communication, comprising: 
acquiring, by a base station of a target cell, first information, the first information comprising at least one of following information: 
an Uplink (UL) Timing Advance (TA) or a parameter related to transmission power for a preamble (The mobile station also transmits transmission delay estimation information while adding the transmission delay estimation information to the data or the preamble over the RACH. The mobile station notifies of the number of the transmission or the retransmission of the data or the preamble, a time elapsed since initial transmission of the data or the preamble or a timing of initial transmission of the data or the preamble by the transmission delay estimation information wherein the delay estimation information is determined based on what happens when the preamble is transmitted at the determined transmission power level, thus relating this parameter to the transmission power; See [0026] and [0073]); and 
updating or configuring, by the base station of the target cell, configuration information related to the transmission power for the preamble and/or configuration information of the UL TA during the random access according to the first information (the base station updates the RACH transmission power or the power offset according to the transmission delay estimation information; See [0154]).  

Regarding claim 7, Kuroda further discloses the method of claim 6, wherein the first information further comprises at least one of following information: 
a preamble used by a terminal device for random access (The mobile station also transmits transmission delay estimation information while adding the transmission delay estimation information to the data or the preamble over the RACH; See [0073]); 
48identification information of the target cell; 
signal quality of the target cell; 
signal quality of at least one beam in the target cell; 
a beam index used by the terminal device; 
a sequence of the signal quality of the at least one beam in the target cell; or 
position information of the terminal device.  

Regarding claim 9, Kuroda further discloses the method of claim 6, wherein the configuration information related to the transmission power for the preamble comprises at least one of following information: 
expected receiving power for the preamble; 
an offset of the transmission power for the preamble (the base station updates the RACH transmission power or the power offset according to the transmission delay estimation information; See [0154]); or 
an adjustment step of the transmission power for the preamble.  

Regarding claim 11, Kuroda discloses a terminal device, comprising a transceiver (See Fig. 6, #19), wherein the transceiver is configured to: 
initiate random access to a base station of a target cell (the mobile station transmits a preamble over the RACH first; See [0072]); and 
send first information to the base station of the target cell, the first information comprising at least one of following information: 
an Uplink (UL) Timing Advance (TA) or a parameter related to transmission power for a preamble (The mobile station also transmits transmission delay estimation information while adding the transmission delay estimation information to the data or the preamble over the RACH. The mobile station notifies of the number of the transmission or the retransmission of the data or the preamble, a time elapsed since initial transmission of the data or the preamble or a timing of initial transmission of the data or the preamble by the transmission delay estimation information wherein the delay estimation information is determined based on what happens when the preamble is transmitted at the determined transmission power level, thus relating this parameter to the transmission power; See [0026] and [0073]).  

Regarding claim 12, Kuroda further discloses the terminal device of claim 11, wherein the transceiver is configured to: 
send the first information to the base station of the target cell under a condition that the base station of the target cell supports a function of optimizing a parameter for random access (The mobile station also transmits transmission delay estimation information while adding the transmission delay estimation information to the data or the preamble over the RACH. The mobile station notifies of the number of the transmission or the retransmission of the data or the preamble, a time elapsed since initial transmission of the data or the preamble or a timing of initial transmission of the data or the preamble by the transmission delay estimation information wherein the delay estimation information is determined based on what happens when the preamble is transmitted at the determined transmission power level, thus relating this parameter to the transmission power; See [0026] and [0073]).  

Regarding claim 15, Kuroda further discloses the terminal device of claim 11, further comprising a processor, wherein the processor is configured to: 
50record the first information during the random access; or, 
record the first information after the random access is completed (See [0154]).  

Regarding claim 16, Kuroda discloses a network device, comprising: 
a processor (See Fig. 8, #26), 
a memory configured to store a computer program executable by the processor (See [0065]); and 
a transceiver connected to the processor and configured to send and receive information under control of the processor (See Fig. 8, #29); 
wherein the processor is configured to call and run the computer program stored in the memory to implement the method of claim 6 (The mobile station also transmits transmission delay estimation information while adding the transmission delay estimation information to the data or the preamble over the RACH. The mobile station notifies of the number of the transmission or the retransmission of the data or the preamble, a time elapsed since initial transmission of the data or the preamble or a timing of initial transmission of the data or the preamble by the transmission delay estimation information wherein the delay estimation information is determined based on what happens when the preamble is transmitted at the determined transmission power level, thus relating this parameter to the transmission power. the base station updates the RACH transmission power or the power offset according to the transmission delay estimation information; See [0026], [0073] and [0154]).  

Regarding claim 17, Kuroda further discloses the network device of claim 16, wherein the first information further comprises at least one of following information: 
a preamble used by a terminal device for random access (The mobile station also transmits transmission delay estimation information while adding the transmission delay estimation information to the data or the preamble over the RACH; See [0073]); 
identification information of the target cell; 
signal quality of the target cell; 
signal quality of at least one beam in the target cell; 
a beam index used by the terminal device; 
a sequence of the signal quality of the at least one beam in the target cell; or 
position information of the terminal device.  

Regarding claim 19, Kuroda further discloses the network device of claim 16, wherein the configuration information related to the transmission power for the preamble comprises at least one of following information: 
expected receiving power for the preamble, 
an offset of the transmission power for the preamble (the base station updates the RACH transmission power or the power offset according to the transmission delay estimation information; See [0154]), or 
an adjustment step of the transmission power for the preamble.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Jeon et al. (U.S. PGPub 2019/0254074), hereinafter referred to as Jeon.
Regarding claim 3, Kuroda fails to teach the method of claim 2, wherein the signal quality of the target cell comprises at least one of following information: reference signal receiving power (RSRP) of the target cell; reference signal received quality (RSRQ) of the target cell; or 47a signal-to-interference-and-noise-ratio (SINR) of the target cell.  
Jeon teaches wherein the signal quality of the target cell comprises at least one of following information: reference signal receiving power (RSRP) of the target cell (See [0228]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kuroda to include wherein the signal quality of the target cell comprises at least one of following information: reference signal receiving power (RSRP) of the target cell taught by Jeon in order to increase signaling overhead.

Regarding claim 5, Kuroda fails to teach the method of claim 1, wherein when the first information comprises the power parameter for transmitting the preamble, the first information further comprises at least one of following information: signal quality of the target cell; the signal quality of at least one beam in the target cell; a sequence of the signal quality of the at least one beam in the target cell; or position information of the terminal device.  
Jeon teaches wherein when the first information comprises the power parameter for transmitting the preamble, the first information further comprises at least one of following information: signal quality of the target cell (See [0228]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kuroda to include wherein when the first information comprises the power parameter for transmitting the preamble, the first information further comprises at least one of following information: signal quality of the target cell taught by Jeon in order to increase signaling overhead.

Regarding claim 8, Kuroda fails to teach the method of claim 7, wherein the signal quality of the target cell comprises at least one of following information: reference signal receiving power (RSRP) of the target cell; reference signal received quality (RSRQ) of the target cell; or a signal-to-interference-and-noise-ratio (SINR) of the target cell.  
Jeon teaches wherein the signal quality of the target cell comprises at least one of following information: reference signal receiving power (RSRP) of the target cell (See [0228]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kuroda to include wherein the signal quality of the target cell comprises at least one of following information: reference signal receiving power (RSRP) of the target cell taught by Jeon in order to increase signaling overhead.

Regarding claim 18, Kuroda fails to teach the network device of claim 17, wherein the signal quality of the target cell comprises at least one of following information: reference signal receiving power (RSRP) of the target cell, 51reference signal received quality (RSRQ) of the target cell, or a signal-to-interference-and-noise-ratio (SINR) of the target cell.  
Jeon teaches wherein the signal quality of the target cell comprises at least one of following information: reference signal receiving power (RSRP) of the target cell (See [0228]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the network device of Kuroda to include wherein the signal quality of the target cell comprises at least one of following information: reference signal receiving power (RSRP) of the target cell taught by Jeon in order to increase signaling overhead.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda as applied to claim 1 above, and further in view of Steudle et al. (U.S. PGPub 2015/0319719), hereinafter referred to as Steudle.
Regarding claim 4, Kuroda fails to teach the method of claim 1, wherein the power parameter configured for transmitting the preamble comprises at least one of: a power ramping count during the random access or a power level of the terminal device.  
Steudle teaches wherein a power parameter comprises a power ramping count during the random access (See [0021]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kuroda to include wherein a power parameter comprises a power ramping count during the random access taught by Steudle in order to optimize transmission and minimize loss.
			
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda as applied to claims 6 and 16 above, and further in view of Vukajlovic et al. (Int. Pub. No. WO 2010/107354), hereinafter referred to as Vukajlovic.
Regarding claim 10, Kuroda fails to teach the method of claim 6, further comprising: broadcasting, by the base station of the target cell, at least one of the updated or configured configuration information related to the transmission power for the preamble or configuration information of the UL TA through a system message.  
Vukajlovic teaches broadcasting, by the base station of the target cell, at least one of the updated or configured configuration information related to the transmission power for the preamble or configuration information of the UL TA through a system message (See page 5, lines 16-31).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kuroda to include broadcasting, by the base station of the target cell, at least one of the updated or configured configuration information related to the transmission power for the preamble or configuration information of the UL TA through a system message taught by Vukajlovic in order to prioritize connectivity on the random access channel.
	
Regarding claim 20, Kuroda fails to teach the network device of claim 16, wherein the transceiver is further configured to broadcast the updated or configured at least one of configuration information related to the transmission power for the preamble or configuration information of the UL TA through a system message.
Vukajlovic teaches broadcasting, by the base station of the target cell, at least one of the updated or configured configuration information related to the transmission power for the preamble or configuration information of the UL TA through a system message (See page 5, lines 16-31).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the network device of Kuroda to include broadcasting, by the base station of the target cell, at least one of the updated or configured configuration information related to the transmission power for the preamble or configuration information of the UL TA through a system message taught by Vukajlovic in order to prioritize connectivity on the random access channel.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 13-14 appear to be novel and inventive because prior art fails to show or teach the terminal device of claim 11, wherein the transceiver is configured to: receive a request message from the base station of the target cell, the request message being configured to instruct the terminal device to send the first information to the base station of the target cell; and send the first information to the base station of the target cell based on the request message.  

Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive.
On pages 8-9 of the Applicants’ Response, Applicants state that Steudle et al. (U.S. PGPub 2015/0319719) fails to teach sending a parameter related to transmission power for a preamble or an uplink timing advance. On page 9 of the Applicants’ Response, Applicants state that Steudle further fails to teach updating or configuring, by the base station of the target cell, configuration information related to the transmission power for the preamble and/or configuration information of the UL TA during the random access according to the first information.
Examiner agrees and has thus introduced Kuroda (U.S. PGPub 2009/0247211) , which teaches of transmitting a preamble with transmission delay estimation information, wherein the delay estimation information is determined based on what happens when the preamble is transmitted at the determined transmission power level, thus relating this parameter to the transmission power (See [0026], [0072]-[0073] and [0154]). When taking the broadest reasonable interpretation into consideration, the parameter related to the transmission power does not have to be the transmission power itself, thus the above interpretation of looking at a condition when something happens at a particular power level.
Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/18/2022